Citation Nr: 0104397	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  98-02 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of excision of basal cell carcinoma, left upper 
chest.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

3.  Entitlement to service connection for a cut nerve, 
claimed as secondary to excision of skin cancer and to 
service-connected disability of basal cell skin carcinoma.

4.  Entitlement to service connection for degenerative joint 
and disc disease of the lumbosacral spine.

5.  Entitlement to service connection for a left elbow 
disorder.

6.  Entitlement to service connection for left knee 
chondromalacia.

7.  Entitlement to service connection for arthritis of the 
left mid finger and left thumb.

8.  Entitlement to service connection for arthralgia of both 
hands. 

9.  Entitlement to service connection for degenerative joint 
disease of the right elbow.

10.  Entitlement to service connection for left subscapular 
or trapezius strain, claimed as left shoulder and arm injury 
with neck pain.

11.  Entitlement to service connection for a disorder of the 
urinary tract.

12.  Entitlement to service connection for residuals of an 
injury to the right hand and finger(s).

13.  Entitlement to service connection for irritable bowel 
syndrome, claimed as secondary to service-connected PTSD.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979, from May 1994 to September 1994, from October 1994 to 
February 1995, and from June 1996 to September 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a September 1999 rating decision, the RO granted 
entitlement to service connection for post-traumatic stress 
disorder, evaluated as 30 percent disabling, effective from 
November 5, 1997.  The veteran has not filed a notice of 
disagreement as to that determination.  



REMAND

In January 2001, the Board received a statement from the 
veteran requesting a video conference hearing for the issues 
stated in the supplemental statement of the case.  Although 
there are thirteen issues on appeal, the supplemental 
statement of the case issued by the RO addresses only two of 
those issues.  It is not clear to the Board whether the 
veteran wants a hearing on only two issues or on all issues 
currently in appellate status.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Finally, in February 1998, the veteran appointed the Veterans 
of Foreign Wars of the United States as his representative.  
In April 2000, the veteran appointed Disabled American 
Veterans as his representative.  However, his request for a 
video conference hearing was submitted through the Veterans 
of Foreign Wars of the United States whom he redesignated as 
his representative in December 2000.  

In light of the above, a remand of this case is necessary.  
Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a video conference hearing before a 
Member of the Board.  Notification of the 
scheduled hearing should be mailed to the 
veteran and a copy of the notice should 
be placed in the claims folder.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The RO should contact the veteran and 
request clarification of his 
representative, if any.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





